The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 7-8 and 10, filed 3/8/2022, with respect to claims 1, 4, 8, 12, and 20 have been fully considered and are partially persuasive. Applicant appears to argue on page 7 that Thompson reference is one of Applicant’s own references and that the system herein related to an improvement on smart battery technology set out in Thompson, and that the limitations in independent claims 1 and 8 are not in Thompson. Applicant further argues on page 8 that the Tan reference is assigned to the same Applicant and including plural overlapping inventors, and that the Tan reference was filed less than one year prior to the current application. Applicant argues on page 10 that the Grobelny reference is also not applicable prior art for similar reasons to the Tan reference.
Although the Thompson reference shares the same Applicant as the instant application, there are different inventors and Thompson is not listed as an inventor in the instant application. Furthermore, there was no reference to this Thompson reference in the specification or in an IDS. More importantly however, there is no attempt by Applicant to file a prior art exception under 102(b)(1), and the publication date of the Thompson reference is more than a year before the effective filing date of the claimed invention. Therefore, Thompson would still be considered valid prior art.
However, Applicant’s arguments towards the Tan and Grobelny references are persuasive and therefore it cannot be applied as prior art. Furthermore, Applicant has amended independent claims 1, 8, and 12 to include additional claim limitations. 
As a result, the rejection of claims  has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with H. Kenneth Prol (Reg. No. 50,809) on 6/01/2022.

The application has been amended as follows: 

Listing of Claims
1. (Currently Amended)	An information handling system, comprising:
a processor; 
a battery to supply power to the information handling system, the battery comprising a voltage regulator to power a battery management unit (BMU) on the battery and set a system present pin of the BMU to a first voltage state; 
the BMU to:
detect a voltage indicator indicating a change in the first voltage state at the system present pin of the BMU that is externally connectable to a ground or voltage source at the information handling system, the voltage indicator indicative of an electrical coupling of the battery to the information handling system; and
register the voltage indicator indication of the change in the first voltage state within a battery register of the BMU; 
a microcontroller, upon powering on of the information handling system, to read the voltage indicator at the battery register and determine that the voltage indicator indicates the change in the first voltage state and perform a preset action on the information handling system, wherein the preset action includes a customized security process according to a security administrator setting; and
the microcontroller to clear the battery register of the BMU of the indication of the change in the first voltage state upon completion of the preset action and continuing with a boot process of the information handling system. 

2. (Currently Amended)	The information handling system of claim 1, wherein the microcontroller, upon reading the voltage indicator, executes a portion of the preset action to 

3. (Currently Amended)	The information handling system of claim 1, wherein the microcontroller, upon reading the voltage indicator, executes a portion of the preset action as an increase in security requirements at the information handling system in order to limit access to contents of a system drive on the information handling system. 

4. (Currently Amended)	The information handling system of claim 1, wherein upon sending the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state to the microcontroller causes a remote confirmation request to be sent to an IT administrator as a portion of the preset action 

5. (Currently Amended)	The information handling system of claim 1, wherein the microcontroller executes a portion of the preset action to read a serial number of the battery maintained by the BMU to confirm the authenticity of the battery.

6. (Currently Amended)	The information handling system of claim 1, wherein the microcontroller executes a portion of the preset action to decrypt encrypted security parameters maintained by the BMU after binding a serial number associated with the battery to a binding key associated with the information handling system and accessing the security parameters. 

8. (Currently Amended)	A battery pack of an information handling system, comprising:
a voltage regulator to power a battery management unit (BMU) on the battery;
the BMU including a system present pin, the BMU configured to:
detect a 
detect a voltage indicator, the voltage indicator indicating a change in the voltage state at the system present pin during an electrical coupling of the battery to the information handling system; 
register the voltage indicator indicating the change in the voltage state at the system present pin within a battery register; and
the voltage indicator at the battery register to transmit to a microcontroller, upon powering on of the information handling system, that the voltage indicator indicates the change in the voltage state to trigger a preset action on the information handling system, and the microcontroller to clear the battery register of the BMU of the indication of the change in the voltage state upon completion of the preset action and continuing with a boot process of the information handling system,
wherein the present action includes displaying a warning message on a display device of the information handling system indicating to a user that the battery has been removed since the information handling system has been placed in the off state.

9. (Currently Amended)	The battery pack of claim 8, wherein the BMU includes a memory to maintain a battery pack serial number to be read by the microcontroller of the information handling system to confirm the authenticity of the battery pack during a portion of the preset action.

10. (Currently Amended)	The battery pack of claim 9, wherein the BMU includes a memory to maintain an encrypted serial number and security parameters to be read by the microcontroller of the information handling system upon detection of an encryption key received from the microcontroller at the BMU during a portion of the preset action.

11. (Currently Amended)	The battery pack of claim 9, wherein the BMU received a command from the microcontroller to reset the battery register indicating the change in voltage state created by the 

12. (Currently Amended)	A method of detecting a removal of a battery pack from an information handling system, comprising:
powering a battery management unit (BMU) via a voltage regulator within the battery pack and setting a system present pin of the BMU to a first voltage state; 
at the BMU:
detecting a voltage indicator, the voltage indicator indicating a voltage transition at the system present pin from the first voltage state to a second voltage state while the information handling system is in an off state;
processing the voltage indicator to register the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state and storing the indication of the voltage transition at the system present pin within a battery register within the battery pack; 
sending the indication of the voltage transition at the system present pin to a microcontroller of the information handling system;
executing, via the microcontroller, a preset action for the information handling system before proceeding with boot up of the information handling system, wherein the present action includes displaying a warning message on a display device of the information handling system indicating to a user that the battery has been removed since the information handling system has been placed in the off state; and 
receiving an instruction from the microcontroller to reset the battery register to erase the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state upon execution of the preset action.

13. (Currently Amended)	The method of claim 12, wherein the microcontroller erases the voltage indicator at the battery register of the indication of the change in the first voltage state after determining that the battery that has been coupled to the information handling system is authorized. 

14. (Currently Amended)	The method of claim 12, wherein upon sending the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state to the microcontroller causes a portion of the preset action to be an increase in security requirements at the information handling system in order to limit access to contents of a system drive on the information handling system.

15. (Currently Amended)	The method of claim 12, wherein upon sending the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state to the microcontroller causes a portion of the preset action to be an implementation of a customized security process according to a security administrator setting.

18. (Currently Amended)	The method of claim 12, wherein upon sending the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state to the microcontroller causes a portion of storage device within the information handling system to be erased as a portion of the preset action.

19. (Currently Amended)	The method of claim 12, wherein upon sending the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state to the microcontroller causes a remote confirmation request to be sent to an IT administrator as a portion of the preset action.

20. (Currently Amended)	The method of claim 12, wherein upon sending the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state to the microcontroller, the microcontroller intercepts signals from a management engine to display a background on a video display of the information handling system and prevents any reinitializing of the image on the video display until a boot process is completed as a portion of the preset action. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Thompson et al. (PGPUB 2018/01246552) teaches an information handling system, comprising:
a processor; 
a battery to supply power to the information handling system, the battery comprising a voltage regulator to power a battery management unit (BMU) on the battery and set a system present pin of the BMU to a first voltage state; 
the BMU to:
detect a voltage indicator indicating a change in the first voltage state at the system present pin of the BMU that is externally connectable to a ground or voltage source at the information handling system, the voltage indicator indicative of an electrical coupling of the battery to the information handling system; and
register the voltage indicator indication of the change in the first voltage state within a battery register of the BMU; 
a microcontroller, upon powering on of the information handling system, to read the voltage indicator at the battery register and determine that the voltage indicator indicates the change in the first voltage state and perform a preset action on the information handling system;

Jones et al. (USPAT 6,208,114) teaches the microcontroller to clear the battery register of the BMU of the indication of the change in the first voltage state upon completion of the preset action.
	Neither Thompson et al. nor Jones et al. teach the full limitation of “the microcontroller to clear the battery register of the BMU of the indication of the change in the first voltage state upon completion of the preset action and continuing with a boot process of the information handling system” or the remaining limitation of “wherein the preset action includes a customized security process according to a security administrator setting”. Thompson et al. either displays a failure notification or continues to boot, but not both;  Jones et al. performs erasing of an indicator, but it does not describe a preset action or explicitly describe continuing to boot. Furthermore, they do not teach the remaining limitations of wherein the preset action includes a customized security process according to a security administrator setting. The prior art of record does not teach individually or in combination all the limitations required by the independent claims as a whole.

	
Regarding claim 12, Thompson et al. (PGPUB 2018/01246552) teaches a method of detecting a removal of a battery pack from an information handling system, comprising:
powering a battery management unit (BMU) via a voltage regulator within the battery pack and setting a system present pin of the BMU to a first voltage state; 
at the BMU:
detecting a voltage indicator, the voltage indicator indicating a voltage transition at the system present pin from the first voltage state to a second voltage state while the information handling system is in an off state;
processing the voltage indicator to register the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state and storing the indication of the voltage transition at the system present pin within a battery register within the battery pack; 
sending the indication of the voltage transition at the system present pin to a microcontroller of the information handling system;
executing, via the microcontroller, a preset action for the information handling system, wherein the present action includes displaying a warning message on a display device of the information handling system indicating to a user that the battery has been removed since the information handling system has been placed in the off state; 

Jones et al. (USPAT 6,208,114) teaches receiving an instruction from the microcontroller to reset the battery register to erase the voltage indicator indicating the voltage transition at the system present pin from the first voltage state to the second voltage state. 
Neither Thompson et al. nor Jones et al. teach the full limitations of “the microcontroller to clear the battery register of the BMU of the indication of the change in the first voltage state upon completion of the preset action and continuing with a boot process of the information handling system” and “executing, via the microcontroller, a preset action for the information handling system before proceeding with boot up of the information handling system” and “receiving an instruction from the microcontroller to reset the battery register to erase the voltage indicator…upon execution of the preset action”. Thompson et al. either displays a failure notification or continues to boot, but not both;  Jones et al. performs erasing of an indicator, but it does not describe a preset action or explicitly describe continuing to boot. The prior art of record does not teach individually or in combination all the limitations required by the independent claims as a whole.
Claim 8 is similar in scope to claim 12 and is allowed for the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kojo (PGPUB 2013/0086372) teaches setting a battery change flag in response to a change of battery, and clearing the batter change flag in response to boot processing after the battery is changed [0033], but it does not describe performing the preset action of displaying a notification or a customized security process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANNY CHAN/           Primary Examiner, Art Unit 2186